Citation Nr: 0735610	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-34 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from February 1977 until March 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The claims folder was subsequently 
transferred to the St. Paul, Minnesota, RO.  The claim was 
previously before the Board in March 2006, at which time it 
was remanded for additional development. 

With respect to the veteran's representation, the Board 
observes that there is correspondence of record that 
indicates that the American Legion and/ or the Missouri 
Veterans Commission is or has been the representative.  
However, the only valid VA Form 21-22 of record signed by the 
veteran is that which is dated on December 10, 1993.  Such 
document reflects that the American Legion was crossed out as 
his designated representative, and the DAV was listed 
instead.  There is no evidence of record that the veteran, in 
writing, subsequently revoked his appointment of the DAV as 
his accredited representative.  While a VA Form 21-22, dated 
July 2, 2004, and signed by the veteran, is of record, it is 
not valid so as to revoke the DAV as representative inasmuch 
as this later dated VA Form 21-22 designates an invalid 
representative, the U.S. Army.  The Board notes that efforts 
to contact the veteran to clarify the matter have yielded no 
response.  Therefore, the Board finds that because there is 
no evidence that the veteran has revoked the DAV's power of 
attorney to represent him, the DAV is the veteran's appointed 
representative.  In this regard, as an October 2007 Post-
Remand Brief by DAV reflects the representative has reviewed 
all documents contained in the claims folder, the veteran is 
not prejudiced by VA's failure to provide DAV with a copy of 
any prior issued VA communication.




FINDINGS OF FACT

1.  In an unappealed rating action dated in May 2002, the RO 
found that new and material evidence had not been received to 
reopen a claim for service connection for paranoid 
schizophrenia. 
 
2.  The evidence added to the record since the May 2002 
decision, considered in conjunction with the record as a 
whole, is cumulative of the evidence previously considered 
and does not raise a reasonable possibility of substantiating 
the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's May 2002 decision which held that new and 
material evidence had not been received to reopen a claim for 
service connection for paranoid schizophrenia is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2007).  

2.  New and material evidence has not been received since the 
May 2002 rating decision and the veteran's claim for service 
connection for paranoid schizophrenia is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a)(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

With respect to VCAA notice requirements for new and material 
evidence claims, the Court has held that the appellant must 
be informed of what type of evidence would be considered 
"new" and "material", as well as be provided with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App 1 (2006).  
In this case, June 2002, July 2002, March 2006, and September 
2006 letters notified the veteran that new and material 
evidence could be submitted to reopen his claim, indicated 
what type of evidence would qualify as "new" evidence, and 
specifically informed him of what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and private and VA 
treatment records.  Additionally, the claims file contains 
the veteran's statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  While it is unclear as 
to whether or not all available Social Security 
Administration (SSA) records have been obtained, the Board 
finds that further development in this regard would serve no 
useful purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  Numerous attempts by VA 
to obtain such records from SSA have resulted in information 
that the veteran has been awarded SSA benefits from 2003.  
The veteran was advised of the status of the VA's request for 
SSA records, and requested that the VA proceed with 
adjudication of his claim.  As such, there is no indication 
in the record that there exist additional available SSA 
records that would be useful in substantiating the claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a)(2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Legal Analysis

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for 
paranoid schizophrenia.  The record reflects that in a May 
1982 decision, the RO denied the veteran's claim for 
entitlement to service connection for a nervous condition on 
the basis that the personality disorder that the veteran was 
diagnosed with within a year of his discharge from service 
was not considered a disability for which service connected 
compensation could be paid.  The veteran did not appeal the 
decision and it became final.  38 U.S.C.A. § 7105.

On numerous subsequent occasions, the veteran filed to reopen 
his claim for a nervous condition, but such claim continued 
to be denied.  However, in an August 1994 decision, the RO 
reopened the veteran's claim, but denied service connection 
for paranoid schizophrenia on the basis that paranoid 
schizophrenia was not diagnosed during service, nor during 
the presumptive period following service.  The veteran did 
not appeal the decision and it became final.  38 U.S.C.A. 
§ 7105.

On several subsequent occasions, the veteran again filed to 
reopen his claim for service connection for paranoid 
schizophrenia.  However, on each of these occasions, the RO 
continued to deny the claim.  The last prior denial of record 
was a May 2002 decision, in which the RO denied the veteran's 
claim on the basis that when he was admitted to the Salt Lake 
City VA Medical Center in April 1981, the final diagnosis was 
personality disorder and possible intellectual deficits and 
that there was no evidence that he was diagnosed with 
schizophrenia at that time.
No appeal was taken from that determination.  As such, it is 
final.  38 U.S.C.A. § 7105.

At the time of the May 2002 denial, the evidence of record 
included the veteran's service medical records and VA and 
private post service clinical records.  An April 1981 
Hospital Summary from the Salt Lake City VA Medical Center 
reflected that the veteran had been hospitalized and 
diagnosed with atypical personality disorder and possible 
intellectual deficit.  Medical records from the Federal 
Bureau of Prisons, dated in 1992, show treatment for paranoid 
schizophrenia.

The additional evidence received since the May 2002 denial 
includes records from Anoka Metro Regional Treatment Center 
dated from 1996 to 1998 and records from the Missouri 
Department of Corrections dated from 1989 to 1990 showing 
treatment for paranoid schizophrenia.  Such additional 
evidence also includes records from the Salt Lake City, St. 
Louis, and Minneapolis VA Medical Centers dated from 2000 to 
2004 showing treatment for paranoid schizophrenia

The Board finds that the additional evidence is new because 
it was not of record at the time of the prior final RO denial 
in May 2002.  However, the Board finds that the additional 
evidence is not material because these medical records do not 
contain any evidence that is pertinent to substantiating the 
veteran's claim for entitlement to service connection for 
paranoid schizophrenia.  Indeed, the private and VA records 
merely reinforce the previously established fact that the 
veteran had been diagnosed with and treated for paranoid 
schizophrenia.  Consequently, the Board finds that none of 
the newly submitted evidence relates to whether or not the 
veteran's current disability began in service or during the 
presumptive period following service, or is otherwise 
etiologically related to his service. 

As such, the deficiency noted as the basis for the RO's prior 
final denial of service connection for paranoid 
schizophrenia, namely evidence that the veteran's current 
paranoid schizophrenia is related to his active military 
service, still exists. Accordingly, the additional evidence 
considered in conjunction with the record as a whole, does 
not raise a reasonable possibility of substantiating the 
claim.  Therefore, the Board concludes that the evidence is 
not new and material and the claim for service connection for 
paranoid schizophrenia is not reopened.

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.




ORDER

New and material evidence has not been received to reopen a 
claim of service connection for paranoid schizophrenia, the 
claim is not reopened and the appeal is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


